Fred A. Naaman & Patricia B. Naaman v. Commissioner.Naaman v. CommissionerDocket No. 261-70.United States Tax CourtT.C. Memo 1972-51; 1972 Tax Ct. Memo LEXIS 206; 31 T.C.M. (CCH) 214; T.C.M. (RIA) 72051; February 24, 1972, Filed *206  Fred A. Naaman and Patricia B. Naaman, pro se.  Meno W. Piliaris, for the respondent QUEALYMemorandum Findings of Fact and Opinion QUEALY, Judge: Respondent determined deficiencies in petitioners' income tax in the amount of $246.90 for the taxable year 1967 and $213.50 for the taxable year 1968. The only issue involved relates to the claim by petitioners that the income tax is unconstitutional. Findings of Fact Some of the facts have been stipulated and are, together with the exhibits attached to the stipulation, incorporated herein by this reference. Fred A. and Patricia B. Naaman are husband and wife and filed joint income tax returns for the taxable years 1967 and 1968 with the district director of internal revenue, Jacksonville, Florida. At the time of filing the petition herein, they resided in Miami, Florida. In petitioners' return for the taxable year 1967, they claimed a deduction in the amount of $1,712.67 under the caption "Contributions," as follows: Naaman Family - New Charitable Organization $1,712.67 In petitioners' return for the taxable year 1968, they claimed a deduction in the amount of $1,490.00 under the caption "Contributions," as*207  follows: Naaman Family - U.S. Charitable Organization, 1967 $1,490.00 The amounts deducted as contributions on behalf of petitioners' family for each of the years set forth above were arbitrarily arrived at so as to reduce petitioners' taxable income for those years to zero. Accordingly, petitioners' returns showed no taxable income and no taxes due. Upon the filing of said returns, withholding taxes withheld in the amount of $417.01 for the taxable year 1967 and in the amount of $475.03 for the taxable year 1968 were duly refunded to petitioners. The deficiencies asserted by the respondent result from the disallowance of those deductions. Opinion The petitioners have made no effort to justify the deduction of any amount as a 215 charitable contribution on account of the support of themselves and their children. Instead, petitioners object to the payment of income taxes on the ground that the income tax is unconstitutional, both on account of the exemptions granted therein and on account of the purposes for which the tax revenues are expended. We must reject petitioners' argument as being without substance and not deserving of serious consideration.  *208  (C.A. 10, 1963);  (C.A. 9, 1969);  (C.A. 7, 1964). Decision will be entered for the respondent.